*1217ON MOTION TO DISMISS
Before ELLIS, BLANCHE and LOT-TINGER, JJ.
LOTTINGER, Judge.
This matter is before us on motion by plaintiff-appellee to dismiss the appeal of defendant for not being perfected timely.
The record points out that the judgment was signed on June 13, 1978, that notice of judgment was mailed on June 15th, and that a motion for a new trial was filed on June 19,1978. The motion for the new trial was denied on June 22,1978, and the record is void of any written request for notice of the denial of the new trial as provided by La.C.C.P. art. 1914.
The motion for appeal was mailed on August 20th, and received and filed by the trial court clerk on August 23, 1978.
In the absence of a written request for notice of the refusal to grant a new trial, the delay for appealing commenced to run from June 22, 1978, the date the motion for the new trial was denied. La.C.C.P. art. 1914, Doolan v. Doolan, 349 So.2d 980 (La. App. 3rd Cir. 1977).
By our calculations, the motion for appeal was filed on the sixty-second day after the new trial had been denied and thus it was untimely and must be dismissed. La.C.C.P. art. 2087.
Therefore, for the above and foregoing reasons this appeal is dismissed at appellant’s costs.
APPEAL DISMISSED.